                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                              No. 5:16-CT-3018-FL


 MICHAEL L. KREMBEL,                                  )
                                                      )
                   Plaintiff,                         )
                                                      )
         v.                                           )                            ORDER
                                                      )
 UNITED STATES OF AMERICA,                            )
                                                      )
                   Defendant.                         )



         This matter is before the court on defendant’s motion to dismiss for lack of jurisdiction, or

in the alternative, for summary judgment (DE 36), and motion to seal (DE 41). The issues raised

have been fully briefed and are ripe for adjudication. For the following reasons, the court grants

defendant’s alternative motion for summary judgment and motion to seal.

                                       STATEMENT OF THE CASE

         On January 27, 2016, plaintiff, a federal inmate proceeding with counsel, filed this

negligence action pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-

2680. Plaintiff asserts the United States breached its duty to ensure he received adequate medical

care by negligently delaying treatment. Upon frivolity review, the court allowed the matter to

proceed.1

         On August 15, 2016, defendant filed a motion to dismiss pursuant to Federal Rules of Civil



         1
           This case initially was assigned to a different district judge. On September 15, 2016, after frivolity review
completed, this matter was reassigned to a former senior district judge. Then, upon his retirement, the case was
reassigned on June 21, 2017, to the undersigned for all further proceedings.
Procedure 12(b)(1) and 12(b)(6). In this motion, defendant argued that plaintiff’s claims were

barred by the independent contractor exception to the FTCA. The court denied the motion to

dismiss, but also invited defendant to renew this argument on summary judgment, noting that “a

more fully developed record may reveal that [an independent contractor] was negligent and

Defendant was not.” (Order (DE 27) 5).

         On March 15, 2018, defendant filed the instant motion, relying upon a memorandum of law,

statement of material facts, and appendix including an affidavit from non-party Andrew Stock

(“Stock”); portions of plaintiff’s medical records; excerpts from plaintiff’s deposition; and a copy

of a contract between the Federal Bureau of Prisons (“BOP”) and the University of Massachusetts

Medical School (“UMASS”).2

         Plaintiff responded to the summary judgment motion, relying upon a memorandum of law,

statement of material facts, and appendix including portions of plaintiff’s medical records;

photographs of plaintiff’s injuries; BOP health care policies; a report from non-party Dr. John Carr

(“Carr”); and excerpts from plaintiff’s deposition.

         Defendant replied, relying in support of summary judgment upon an appendix including an

affidavit from non-party Christina Kelly; portions of plaintiff’s medical records; the curriculum vitae

and opinions of non-parties Dr. Jon C. Starr (“Starr”) and Dr. Chauncey A. McHargue

(“McHargue”); and excerpts from plaintiff’s deposition.

                                      STATEMENT OF THE FACTS

         The facts viewed in the light most favorable to plaintiff may be summarized as follows.



         2
            Defendant moves to file this contract under seal. Plaintiff did not respond to this motion. The court has
considered the motion under the governing standard, and determines that this document should be sealed. See, e.g., Doe
v. Pub. Citizen, 749 F.3d 246, 271–73 (4th Cir. 2014).

                                                          2
Since June 2012, the Federal Correctional Complex in Butner, North Carolina (“Butner”) has

contracted with UMASS to provide medical care to its inmates. (Stock Aff. (DE 39-1) ¶ 4).

Pursuant to this contract, UMASS provides physicians and other staff, both medical and

non-medical, who deliver a wide variety of medical services to inmates at Butner. (Id.). UMASS

provides these services through on-site clinic visits and community based referral. (Id. ¶ 5). Neither

the BOP, nor officials at Butner, exercise control over the day-to-day medical judgment of UMASS

contract physicians. (Id.). The BOP does maintain, however, the authority to approve or deny

referrals for treatment and specific treatments recommended by UMASS contract physicians. (Id.).

       Specifically, when an inmate at Butner seeks speciality medical care, he is examined first

by BOP medical staff. (Id. ¶ 7). If BOP medical staff believes a speciality care appointment is

required, he or she will enter a consultation request into the BOP’s electronic medical records

system (“BEMR”). (Id.). For speciality appointments that require a trip outside Butner, the request

is forwarded to a BOP employee responsible for ensuring that the request is reviewed by Butner’s

Utilization Review Committee (“URC”). (Id.). After the URC approves a consultation request, it

is then forwarded to the UMASS scheduling coordinator. (Id.). A UMASS scheduling coordinator

is then responsible for scheduling, and notifying BOP medical staff of, the speciality appointment.

(Id. ¶ 9). After UMASS notifies the BOP of the speciality appointment, prison officials then enter

the appointment information in BEMR, including the time and date of the appointment. (Id.).

UMASS is responsible for the re-scheduling or cancellation of any off-site speciality appointments.

(Id.). Similarly, when an appointment is rescheduled or canceled, UMASS is responsible for

notifying the BOP of the new appointment. (Id.).

       UMASS selects its own scheduling coordinator. (Id. ¶ 6). This coordinator is responsible


                                                  3
for scheduling all offsite medical appointments recommended by UMASS and approved by the

BOP. (Id.). The scheduling coordinator is compensated by UMASS, not the United States. (Id.).

Furthermore, the BOP does not oversee UMASS’s scheduling process. (Id. ¶ 10). After the BOP

refers inmates to UMASS for off-site speciality care, the UMASS scheduling coordinator is

responsible for balancing the urgency of the inmate’s medical needs against the availability of off-

site specialists. (Id.). Likewise, the UMASS scheduling coordinator is responsible for notifying

Butner medical records staff of the scheduling, re-scheduling, or cancellation of any off-site

specialist appointments. (Id.). To this end, the contract between the BOP and UMASS charges

UMASS with establishing administrative systems to ensure that the process runs smoothly. (Id.).

       On or about June 6, 2013, plaintiff was transferred from the Federal Correctional Institution

at Fort Dix, New Jersey (“FCI Fort Dix”) to Butner. (Compl. (DE-1) ¶ 6). Plaintiff has been

diagnosed with squamous cell carcinoma, and received treatment for that condition, including three

surgeries, while he was incarcerated at FCI Fort Dix. (Id. ¶ 7); (Def. Ex. (DE 39-2) 17).

       When plaintiff arrived at Butner, no active disease was present. (Def. Ex. (DE 39-2) 9).

However, BOP medical staff noted that the likelihood of recurrence was high. (Id.). Eventually,

plaintiff developed a new scalp lesion. (Id.). Dr. Stanley Katz (“Katz”)3 examined plaintiff, and on

July 8, 2013, indicated “[i]t is my strong opinion that the patient is a candidate for Mohs

micrographic surgery . . . This would be the true standard of care, and frankly due to the patient’s

good health and ability to tolerate such a procedure, I know nothing else that would be adequate

other than this treatment.” (Id. ¶ 10). Dr. Katz “strongly recommended” that Mohs surgery be

performed “as soon as possible.” (Id.).

       On July 10, 2013 the URC approved a surgical consultation for plaintiff. (Id. ¶ 14). The

       3
           Dr. Katz contracts with the BOP through UMASS and is not a BOP employee. (Stock Aff. (DE 39-1) ¶ 13).

                                                       4
URC approval noted the urgency of the consultation, indicating that it should be scheduled within

one week. (Def. Ex. (DE 39-2) 23). That same day, BOP officials submitted the approved consult

request to UMASS via fax, and UMASS received the fax. (Id. at 24). UMASS scheduled plaintiff’s

surgery consultation for October 15, 2013. (Id. at 11, 84).

       Dr. Lambert Cook (“Cook”)4, a surgeon at Duke University Medical Center (“DUMC”),

consulted with plaintiff on October 15, 2013. (Compl. (DE 1) ¶ 15). Following the October 15,

2013 consultation, Dr. Cook also agreed that Mohs surgery was necessary. (Id. ¶ 16.). He further

opined that, given the size of the probable wound, plastic surgery would also be required. Id. Dr.

Cook stated that he would consult a plastic surgeon to evaluate plaintiff for a “preoperative

consultation so that his appropriateness for a more involved surgical procedure can be discussed.”

(Def. Ex. (DE 39-3) 9). Finally, Dr. Cook stated he would see plaintiff “in the coming weeks for

coordinated care with [the plastic surgeon].” (Id.).

       On October 16, 2013, a plastic surgery consultation request was submitted for URC

approval. (Def. Ex. (DE 39-2) 26-27). The URC approved the plastic surgery consultation on

October 23, 2013, and faxed the approval to UMASS the next day. (Id. at 43-45). The fax

recommended scheduling the plastic surgery consultation within 2-3 weeks. (Id. at 43-44). UMASS

received the fax. (Id. at 45). However, despite notification from the BOP, UMASS failed to

schedule the plastic surgery consultation. (See Compl. (DE 1) ¶ 19).

       On November 30, 2013, plaintiff notified BOP staff that it had been almost five months since

Dr. Katz recommended Mohs surgery, and he had yet to see a plastic surgeon. (Def. Ex. (DE 39-2)

46). Plaintiff also stated that he was experiencing worsening symptoms. (Id.). In response, Dr.




       4
           Dr. Cook contracts with the BOP through UMASS and is not a BOP employee. (Stock Aff. (DE 39-1) ¶ 13).

                                                       5
Daniel Cuscela (“Cuscela”)5, a DUMC radiation oncologist, examined plaintiff. (Id. at 47-49). Dr.

Cuscela noted “the mass has . . . [grown] quite rapidly, exophytically and ulceratively with a crater

and signs of an infectious process and drainage as well as necrosis […] clinically he . . . is not a

surgical candidate at this point.” (Id. at 47). Accordingly, Dr. Cuscela cancelled plaintiff’s plastic

surgery and recommended radiation therapy instead. (Id. at 47-49).

       Plaintiff began radiation treatment in December 2013, and completed his last treatment on

January 8, 2014. (Def. Ex. (DE 39-2) 49). After radiation treatment, plaintiff “completely

responded with no evidence of tumor.” (Id.). However, it was also noted that plaintiff’s scalp

wound would “not ever heal over completely.” (Id.).

                                                DISCUSSION

A.     Standard of Review

       Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, the petitioner bears the burden

of showing that federal jurisdiction is appropriate when challenged by respondents. McNutt v.

General Motors Acceptance Corp., 298 U.S. 178, 189 (1936); Adams v. Bain, 697 F.2d 1213, 1219

(4th Cir. 1982). When the Rule 12(b)(1) motion attacks the complaint as failing to state facts upon

which subject matter jurisdiction may be based, the facts in the complaint are assumed to be true and

the petitioner is afforded the same protections he or she would receive under a Rule 12(b)(6) motion.

Adams, 697 F.2d at 1219. The Rule 12(b)(1) motion may attack alternatively the existence of

subject matter jurisdiction in fact, apart from the complaint. Id. This type of attack is used when

a court’s limited jurisdiction precludes hearing the case brought. Id. Because the court’s power to

hear the case is at issue in a Rule 12(b)(1) motion, the court is free to weigh the evidence to

determine the existence of jurisdiction. Adams, 697 F.2d at 1219.

       5
           Dr. Cuscela is also a independent contractor, not a BOP employee. (Stock Aff. (DE 39-1) ¶ 13).

                                                        6
        Summary judgment is appropriate where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment “bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). Once the moving party has met its burden, the non-moving party must then “come

forward with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation omitted).

        Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome of the

suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict for the

non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh

the evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. In determining whether there is a genuine issue for trial, “evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in [non-movant’s] favor.”

Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary judgment the

inferences to be drawn from the underlying facts contained in [affidavits, attached exhibits, and

depositions] must be viewed in the light most favorable to the party opposing the motion.”).

        Nevertheless, “permissible inferences must still be within the range of reasonable probability,

. . . and it is the duty of the court to withdraw the case from the [factfinder] when the necessary

inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace v.

Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted). Thus, judgment as


                                                   7
a matter of law is warranted where “the verdict in favor of the non-moving party would necessarily

be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489

(4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of more than one

reasonable inference, a [triable] issue is created,” and judgment as a matter of law should be denied.

Id. at 489–90.

B.     Analysis

       Under the FTCA, the United States waives sovereign immunity for “the negligent or

wrongful act or omission of any employee of the Government while acting within the scope of his

office or employment.” 28 U.S.C. § 2675(a). A prisoner “can sue under the [FTCA] to recover

damages from the United States Government for personal injuries sustained during confinement in

a federal prison, by reason of the negligence of a government employee.” United States v. Muniz,

374 U.S. 150, 150 (1963) (footnote omitted).          The waiver is limited, however, to acts of

governmental employees, and does not extend to acts of independent contractors. See Logue v.

United States, 412 U.S. 521, 526–30 (1973); Williams v. United States, 50 F.3d 299, 305–06 (4th

Cir. 1995); Wood v. Standard Prods. Co., 671 F.2d 825, 829 (4th Cir. 1982). As a waiver of

sovereign immunity, the FTCA is to be strictly construed and all ambiguities must be resolved in

favor of the sovereign. Robb v. United States, 80 F.3d 884, 887 (4th Cir. 1996). Consequently, the

independent contractor exception to the waiver of sovereign immunity has been construed broadly.

Id.

        Whether a person is a contractor or a federal employee for purposes of the independent

contractor exception is determined under federal law. Id. (citing Logue, 412 U.S. at 528). When

interpreting the FTCA, the Fourth Circuit has made clear that the United States will not be liable for

negligent acts of independent contractors unless the United States supervised the “day-to-day


                                                  8
operations” of the contractors. Williams, 50 F.3d at 306 (internal citations omitted). “Stated

differently, a court must consider whether the government exercises day-to-day control over the

performance of the work under the contract.” Berkman v. United States, 957 F.2d 108, 112 (4th Cir.

1992). Establishing standards, supplying financial support, providing advice and oversight, and

inspecting and approving final work—all in order to ensure that federal funds are not used on

unauthorized expenditures—does not give the federal government the “day-to-day control”

necessary for the United States to be held liable for the contractors’ actions. See United States v.

Orleans, 425 U.S. 807, 818 (1976). The plaintiff bears the burden of showing a waiver of sovereign

immunity and that none of the FTCA exceptions apply. See Welch v. United States, 409 F.3d 646,

651 (4th Cir. 2005). “[T]he critical factor in making th[e independent contractor] determination is

the authority” of the federal government “to control the detailed physical performance of the

contractor.” Logue, 412 U.S. at 527-28.

        Defendants previously raised the independent contractor exception to the FTCA as a defense

in this action. The court denied defendant’s previous motion to dismiss, noting that plaintiff

plausibly alleged BOP negligence. However, the court also specifically invited defendant to present

upon summary judgment evidence demonstrating the contract between the BOP and UMASS.

Defendant did so, and this court now concludes that the independent contractor exception applies

to plaintiff’s claim.

        Plaintiff alleges that a delay in scheduling surgical consultations harmed him. However, the

record clearly indicates that UMASS, an independent contractor, was responsible for any delays.

Plaintiff has not presented any evidence indicating that the United States exercised day-to-day

control over UMASS, and, therefore, plaintiff has not met his burden of showing a waiver of

sovereign immunity. On the contrary, the record demonstrates that the United States contracts with


                                                 9
UMASS to schedule off-site speciality medical care. The United States does not exercise any

control over UMASS’s administration of these scheduling duties, nor does it compensate the

scheduling coordinator. When outside specialists made treatment recommendations for plaintiff,

the URC approved the recommended treatment and promptly forwarded that approval to UMASS.

Any delay in plaintiff’s treatment thus is attributable to UMASS, not the BOP. See, e.g., Brown

v. United States, No. 1:15-CV-0224-TWP-DML, 2017 WL 4155218, at *13 (S.D. Ind. Sept. 19,

2017) (noting delay to see neurosurgeon was not attributable to the United States because “BOP

medical staff does not schedule consultations with outside specialists. Rather, a third party

independent contractor . . . schedules those appointments”), aff’d, 737 F. App’x 777 (7th Cir. 2018).



       In response, plaintiff relies on Knowles v. United States, another FTCA case where a

different district court judge in this court declined to apply the independent contractor exception.

See No. 5:12-CT-3212-F, 2015 WL 13214314, at *4 (E.D.N.C. Dec. 14, 2015). However, this court

is not bound by the decision of other district court judges. Furthermore, Knowles is distinguishable.

In Knowles, the court determined “that the independent contractor exception does not apply because

Plaintiff has established by a preponderance of the evidence that BOP officials themselves were

negligent, separate from any conduct by independent contractors.” Id. at *5. Here, however, the

record clearly indicates the BOP promptly notified UMASS of plaintiff’s approved consultations,

and that UMASS was the sole cause for any delay in treatment.

       Furthermore, portions of plaintiff’s response argue that defendant violated plaintiff’s

constitutional rights. (See, e.g., Pl. Mem. (DE 44) 8). However, plaintiff is pursuing a tort claim

under the FTCA, not a constitutional claim under Bivens v. Six Unknown Federal Narcotics Agents,

403 U.S. 388 (1971). As the Fourth Circuit has explained, utilization of the FTCA rather than a


                                                 10
Bivens action under is a calculated risk:

         In pursuing an intentional tort claim against a federal law enforcement officer, a
         prospective plaintiff may pursue two alternative avenues of relief. She may either
         pursue a constitutional claim against the officer directly under the Constitution, as
         recognized in Bivens, or she may file a tort claim under the FTCA. Should a plaintiff
         pursue the latter course, she runs the risk that her constitutional claim will be subject
         to the FTCA’s “judgment bar” provision.

Unus v. Kane, 565 F.3d 103, 122 (4th Cir. 2009).6 In sum, any constitutional claim, including any

argument that BOP officials were deliberately indifferent to plaintiff’s serious medical needs, must

be pursued in a separate complaint under Bivens7, and is not relevant to the instant analysis. See

FDIC v. Meyer, 510 U.S. 471, 477-78 (1994) (“[T]he United States simply has not rendered itself

liable under [the FTCA] for constitutional tort claims.”).

         Finally, plaintiff’s suggestion that the United States was negligent in contracting with

UMASS to provide medical care in the first instance is barred by the discretionary function

exception to the FTCA. Pursuant to the discretionary function exception, the United States is not

liable under the FTCA for “[a]ny claim based upon . . . the exercise or performance or the failure

to exercise or perform a discretionary function or duty on the part of a federal agency or an

employee of the Government, whether or not the discretion involved be abused.” 28 U.S.C. §

2680(a). “The discretionary function exception ‘marks the boundary between Congress’ willingness

to impose tort liability upon the United States and its desire to protect certain governmental activities

from exposure to suit by private individuals.’” Holbrook v. United States, 673 F.3d 341, 345 (4th



          6
            The court notes that the judgment bar is not triggered, however, by every FTCA dismissal. Courts consistently
hold that the judgment bar does not apply when claims in an FTCA case are dismissed because they could not be pursued
under the FTCA in the first place. See, e.g., Simmons v. Himmelreich, 136 S.Ct. 1843, 1850 (2016) (“The judgment bar
provision ... does not apply to the categories of claims in the ‘Exceptions’ sections of the FTCA.”); Berryman v. Mullen,
No. 1:16CV47, 2018 WL 1247878, at *4 (N.D.W. Va. Mar. 9, 2018).
         7
          Plaintiff’s complaint only names the United States as a defendant and not any federal law enforcement officer
or other BOP official.

                                                          11
Cir. 2012) (quoting United States v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig Airlines),

467 U.S. 797, 808 (1984)).

        Here, the BOP’s decision to contract with UMASS to provide and schedule off-site specialist

medical care, as well as the decisions relating to the accompanying terms of that contract, were

discretionary functions that except this case from the waiver of sovereign immunity under the

FTCA. See Williams, 50 F.3d at 310 (“The decision to hire an independent contractor to render

services for the United States is precisely the type of decision that the [discretionary function]

exception is designed to shield from liability.”); see, e.g., Gottlieb v. United States, 624 F. Supp. 2d

1011, 1023–24 (S.D. Ind. 2008) (“The BOP decision to contract with . . . [an independent contractor]

for certain medical services, including specialized and emergent care, involved the type of

policy-based, and therefore discretionary, decisions protected by the discretionary function

exception”); Johnson v. United States, No. CIV.A. 4:05CV40, 2006 WL 572312, at *5 (E.D. Va.

Mar. 7, 2006) (“[T]he decision to contract with . . . [an independent contractor] to house, monitor,

and provide medical care to federal prisoners falls within the discretionary function exception as it

involves administrative decisions grounded in social, economic, and political policy”) (quotation

omitted)).

        For these reasons, the independent contractor and discretionary function exceptions to the

FTCA apply to plaintiff’s negligence claim against the United States related to the delay in his

medical care. Williams, 50 F.3d at 306; see also Johnson v. United States, No. 5:17-CV-00012,

2018 WL 4169141, at *2 (W.D. Va. Aug. 30, 2018) (dismissing FTCA claim based on negligent

delay in medical care because of independent contractor exception); Johnson, 2006 WL 572312, at

*6 (“the court rejects any potential argument that the [United States] was negligent in failing to

provide medical care to [plaintiff] even though the [United States] contracted with . . . [an


                                                  12
independent contractor] to provide medical care for him”); Phillips v. Fed. Bureau of Prisons, 271

F. Supp. 2d 97, 101 (D.D.C. 2003) (dismissing FTCA wrongful death claim because of independent

contractor exception). Because these exceptions apply, the court lacks jurisdiction to hear plaintiff’s

claim. See Williams, 50 F.3d. at 305.

                                          CONCLUSION

       Based on the foregoing, the court GRANTS defendant’s motion for summary judgment (DE

36), and motion to seal (DE 41). The court DIRECTS the clerk to close this case.

       SO ORDERED, this the 29th day of March, 2019.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  13
